IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-75,625-01, WR-75,625-02 & WR-75,625-03


EX PARTE ANTHONY GLENN WALKER, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W08-52341-U(A), W08-52342-U(A) AND W-08-52343-U(A)
 IN THE 291st JUDICIAL DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two charges
of aggravated robbery and one charge of possession of a controlled substance.  He was sentenced to
thirty-five years' imprisonment for each of the aggravated robbery convictions and two years'
imprisonment for the possession of a controlled substance. 
	On March 17, 2011, the trial court made findings of fact and conclusions of law that were
based on the applications, the State's response, the official court records, and affidavits provided by
Applicant's trial and appellate counsel.  The trial court recommended that relief be denied.
	The trial court's findings did not fully address all fact issues necessary to the resolution of
the claims that were raised by Applicant.  Nonetheless, this Court has undertaken an independent
review of all the evidence in the record.  Applicant's third ground, in which he alleges trial court
error is not cognizable because it could have been, but was not raised on direct appeal.  See Ex parte
Banks, 769 S.W.2d 539 (Tex. Crim. App. 1989).  Based on the trial court's findings of fact and
conclusions of law as well as this Court's independent review of the entire record, we deny relief.
 
Filed: May 11, 2011
Do not publish